SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 000-29992 OPTIBASE LTD. (Translation of registrant's name into English) 10 Hasadnaot Street, Herzliya 46728, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A On August 16, 2012, Optibase Ltd. (Nasdaq: OBAS) (the "Company") held its Annual General Meeting in Herzliya, Israel. At the meeting, proposals number 1 through 5 (the "Proposals"), set forth in the Company's proxy statement sent in connection with the meeting and furnished to the Securities and Exchange Commission on July 12, 2012 (the "Proxy Statement"), were approved by the required majorities. For further information concerning the Proposals, please refer to the Proxy Statement. This report is hereby incorporated by reference to the Registration Statements on Form S-8 (File Nos. 333-10840; 333-12814; 333-13186; 333-91650; 333-122128; 333-137644; 333-139688; 333-148774) of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (Registrant) By: /s/Amir Philips Name: Amir Philips Title: Chief Executive Officer Date: August 16, 2012
